Exhibit 10.35

Summary of Cost-U-Less, Inc. Non-Employee Director Compensation

     Our non-employee directors are paid $2,500 for each meeting of the board of
directors attended and $250 for each committee meeting attended. The chairman of
the board and the chairman of the compensation committee are paid an additional
$500 for each board or compensation committee meeting they chaired, and the
chairman of the audit committee is paid an additional $1,000 for each audit
committee meeting chaired. We also reimburse directors for travel expenses in
attending meetings.

     Each non-employee director also receives an automatic annual grant of
options to purchase 1,000 shares of common stock under our 1998 stock incentive
compensation plan on the date of each year’s annual meeting.